Citation Nr: 1026822	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-27 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for the residuals of cold 
injuries to the upper and lower extremities.


REPRESENTATION

Appellant represented by:	John M. Kennedy, Jr., Agent


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
from September 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for service connection for a bilateral hip disability, a low back 
disability, a bilateral knee disability, and for the residuals of 
cold injuries to the hands and feet.  In May 2010, the Veteran 
testified before the Board at a hearing held at the RO.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of entitlement to service connection for a low back 
disability, bilateral hip disabilities, and bilateral knee 
disabilities are REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


FINDING OF FACT

The Veteran was exposed to cold weather during service and 
currently has residuals of frostbite injuries of the bilateral 
upper and lower extremities as a result of that exposure.





CONCLUSION OF LAW

Residuals of a cold injury to the bilateral upper and lower 
extremities were incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304. 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including peripheral neuropathy, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

For injuries alleged to have been incurred in combat, 38 U.S.C.A. 
§ 1154(b) (West 2002) provides a relaxed evidentiary standard of 
proof to determine service connection.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged 
to have been incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, consistent 
with the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  Satisfactory 
evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  Such credible, consistent evidence may be 
rebutted only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  
The provision does not establish a presumption of service 
connection.  It eases a combat veteran's burden of demonstrating 
the occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only applies to 
the question of service incurrence, and not to the question of 
either current disability or nexus to service; both of these 
inquiries generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Veteran's service records are presumed to have been destroyed 
by a fire in 1973.  When a veteran's records have been destroyed, 
VA has an obligation to search for alternative records that might 
support the veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  In November 2003, the National Personnel Records Center 
advised that the Veteran's service records were unavailable and 
could not be reconstructed.  The Veteran was advised of the loss 
of his records in May 2008 and was asked to provide any 
additional service documents that might aid in an additional 
search for his records, and the Veteran accordingly submitted a 
DD Form 215 and statements from his fellow service members.  

The Veteran contends that he suffered extreme cold exposure while 
serving in the hills of Korea as a infantryman during the Korean 
Conflict.  His service personnel records show that he served in 
Korea and was awarded the Republic of Korea-Korean War Service 
Medal, and the Korean Service Medal with one bronze star.  
Additionally, a fellow former service member submitted a 
statement that he and the Veteran had been pulled from their 
duties as combat engineers and assigned to the infantry for a 
period of two weeks, suffering from severely cold conditions with 
inadequate protection.  Based upon the Veteran's service in Korea 
and his and his fellow service member's description of duties in 
service, the Board finds that the Veteran's cold weather exposure 
and injury during service is conceded as being consistent with 
the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 
2002).

VA treatment records show that in May 2005, the Veteran reported 
that his feet were very numb and that he sometimes could not feel 
them at all and they would turn white.  He reported that he had 
"froze them" while in Korea.  He was diagnosed with 
frostbite/neuropathy that was determined to be service related.  

In April 2007, the Veteran's VA physician submitted a statement 
that the Veteran's bilateral foot pain and numbness was caused by 
significant frostbite sustained in Korea.

On August 2007 VA examination, the Veteran reported that when he 
was serving on the frontlines in Korea, he suffered an incident 
of frostbite to his feet, hands, and ears.  His treatment 
consisted of soaking his feet and hands in warm water when he 
returned to the base.  He had not received treatment for any 
residual injury from the frostbite.  His current symptoms 
included numbness and tingling of the hands and feet, and 
sensitivity to cold temperatures.  He also had thick, tough 
toenails that were difficult to clip.  He was taking multiple 
diuretics for his heart disease, which controlled his chronic 
lower extremity edema.  He also had multiple ecchymotic areas on 
each foot and ankle which were the result of a lawnmower accident 
in 2007.  He treated his cold injuries with Oxazepam in order to 
not be bothered by hand and foot tingling while he slept.  
Physical examination revealed a fungal infestation on the left 
toenails, and thickened and discolored toenails, bilaterally.  
Neurological examination revealed that vibration, light touch, 
and pin sensation was absent in the upper and lower extremities.  
Vascular examination revealed absent dorsalis pedis pulses in the 
lower extremities.  The diagnosis was peripheral neuropathy of 
the bilateral feet, hands, forearms, and lower legs, all 
secondary to the reported cold injury.  The Veteran was also 
diagnosed with a fungal infection of the toes of the left foot 
related to the reported cold injury.  

In September 2007, the RO requested an additional opinion as to 
whether the Veteran's cold injuries were due to his service in 
Korea, or rather were related to his work as a logger in Vermont, 
working in the woods for many years.  A different VA examiner 
responded that he could not resolve that question without 
resorting to mere speculation due to the lack of medical records.  

An evaluation of the probative value of medical evidence is based 
on the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the Board places greater probative weight to the 
April 2007 private physician's statement and the August 2007 VA 
examiner's finding that the Veteran's current bilateral upper and 
lower extremity tingling and numbness, diagnosed as peripheral 
neuropathy, and fungal condition of the left toenails, are 
related to the cold injuries he sustained while stationed in 
Korea, rather than to the September 2007 VA addendum opinion that 
such a determination could not be made without a review of the 
Veteran's service medical records.  The Board has conceded that 
the Veteran's reported cold injuries are consistent with his 
circumstances in service.  Thus, the lack of service medical 
records is of little significance, as the Veteran's testimony of 
what he experienced in service is credible and persuasive.  The 
Board finds the two positive medical opinions to be highly 
probative, as both physicians conducted a thorough examination of 
the Veteran's cold injuries and opined with confidence that his 
current peripheral neuropathy and left toenail fungal infection 
were related to cold injuries sustained during his service in 
Korea, rather than to some other cause. 

As the veteran's current disability has been determined to be 
consistent with cold injuries suffered in service, the Board 
finds that service connection for residuals of cold injuries to 
the bilateral upper and lower extremities is warranted.  In this 
case, service incurrence has been shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, and 
hardships of the Veteran's service.  Thus, the Board finds that 
it is more likely than not that his current disability, which has 
been described as cold injury to the bilateral upper and lower 
extremities, was sustained as a result of his service.  As the 
preponderance of the evidence is in favor of the appellant's 
claim, service connection for the residuals of cold injuries to 
the bilateral upper and lower extremities is warranted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

ORDER

Service connection for the residuals of cold injuries to 
bilateral upper and bilateral lower extremities is granted.


REMAND

Additional development is necessary prior to further disposition 
of the claims for service connection for a bilateral knee 
disability, bilateral hip disability, and a low back disability. 

The Veteran contends that his current right and left hip 
disabilities, right and left knee disabilities, and his low back 
disability are the result of seventeen parachute jumps that he 
completed in service.  He contends that those jumps had an 
adverse affect on his frame, and that one jump in particular, 
completed in 30 mile per hour wind, resulted in a hard landing 
and at the time he felt pain all over his body.  

The Veteran's service medical records are presumed to have been 
destroyed by a fire in 1973.  The Veteran was informed of the 
loss of his records and has submitted lay statements from fellow 
service members as a substitute for the lost records.  One 
service member stated that one particular jump was ordered on a 
windy day to "show off" for the "big brass visitors."  He 
remembered the Veteran complaining of back pain following the 
jump and the he was placed on light duty.  

Private treatment records show that in March 1980, the Veteran 
was in a logging accident where a kickback knocked him down and a 
tree landed on his right shoulder, forearm, chest, hip, and 
thigh.  The diagnosis included a contusion of the right shoulder 
and thigh and fractures of the right ribs.  He sustained a severe 
fracture to his right arm.  

An August 1992 treatment record shows that the Veteran had fallen 
from the roof of his home in August 1989, sustaining a fracture 
of his second lumbar vertebrae.  

VA treatment records show that the Veteran received a total right 
hip replacement  in September 2002 and a total left hip 
replacement in May 2005.  In June 2006, he reported that he had 
some left hip pain.  He also reported a history of low back pain 
since he fell from his roof in 1990.  

In April 2007, the Veteran's VA physician submitted a statement 
that the Veteran's current low back, hip, and knee pain and 
problems were related to his service in Korea as a paratrooper.  
The physician stated that at one point, his parachute 
malfunctioned, and he fractured two lumbar vertebrae.  

The Veteran and his wife have both stated that since he separated 
from service, he has worn a back brace, and suffered from 
constant back pain.  The Veteran has also asserted that although 
he worked for a logging company after separating from service, he 
worked as a truck driver rather than a logger, and then worked in 
a factory for over a decade, neither of which further injured his 
back, hips, or knees. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  The 
Veteran has not yet been afforded a VA examination with respect 
to his claims for service connection for a low back disability, 
bilateral knee disabilities, or bilateral hip disabilities.  
Because the Veteran has provided credible testimony of in-service 
injuries to his back, knees, and hips, as a result from 
parachuting, and he has provided credible testimony with regard 
to continuity of symptomatology since service, and because the 
Veteran's post-service treatment records reflect ongoing back, 
hips, and knee problems, it remains unclear to the Board whether 
the Veteran's disabilities were caused by his service.  Therefore 
a VA examination is necessary in order to fairly decide the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At his April 2010 hearing before the Board, the Veteran stated 
that he had received treatment at the VA for 20 to 25 years for 
his low back, hips, and knees.  Presently, the claims file 
includes VA treatment records beginning in 2004.  Therefore, as 
the additional treatment records may be pertinent to the 
Veteran's claim, and have not yet been obtained, they should be 
associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2009); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Obtain and associate with the claims file 
records from the White River, Vermont, VA 
Medical Center dated prior to June 2004.

2.  Schedule the Veteran for a VA examination 
to ascertain the etiology of any low back 
disability, bilateral hip disability, or 
bilateral knee disability.  The claims file 
must be reviewed by the examiner and the 
examination report should note that review.  
The examiner should provide the rationale for 
all opinions provided.  The examiner should 
specifically opine as to the following:

a)  Diagnose all low back disabilities.

b)  Diagnosis all right or left knee 
disabilities.

c) Diagnose all right or left hip 
disabilities. 

d) Is it at least as likely as not (50 
percent probability or greater) that any 
current low back disability, hip 
disability, or knee disability is related 
to the Veteran's active service, including 
seventeen parachute jumps and one hard 
landing?  The examiner should consider the 
Veteran's statements regarding his 
symptoms in service and his statements of 
continuous symptoms after service.  The 
examiner should also consider the post-
service medical evidence.  If the 
Veteran's current disabilities are 
attributable to factors unrelated to his 
military service, or to any post-service 
events or injuries, including his 
subsequent fall from his roof or logging 
accident, the examiner should specifically 
so state.

3.  Then, readjudicate the claims for service 
connection for a low back disability, 
bilateral knee disabilities, and bilateral 
hip disabilities.  If the decisions remain 
adverse to the Veteran, issue a supplemental 
statement of the case.  Allow the appropriate 
time for response, then return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

